                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

THOMAS McCLAIN GUINN,                          )
    Plaintiff,                                 )       Civil Action No. 7:18-cv-00274
                                               )
v.                                             )       ORDER
                                               )
CHARLES CRUMPLER, et al.,                      )       By: Joel C. Hoppe
    Defendants.                                )       United States Magistrate Judge

       In this civil rights action filed by plaintiff Thomas McClain Guinn, a Virginia inmate

proceeding pro se, there are a number of pending motions, all of which concern whether Guinn

should receive any discovery at this point in the case and, if so, what he is entitled to receive.

This order addresses all of these motions, leaving only defendants’ motion for summary

judgment pending.

                                        I. BACKGROUND

       After the court directed service upon defendants, the seven defendants named in Guinn’s

amended complaint waived service and answered the amended complaint. Before defendants

even filed their motion for summary judgment, Guinn filed discovery with the court, as well as a

“motion to temporarily block summary judgment under Rule 56(d)(2)” (Dkt. No. 28). In that

motion, he asserts that the court should give him time to complete discovery and require

defendants to respond to his requests for admissions before addressing any summary judgment

motion. Similarly, referencing Rule 56(d), his response to the summary judgment motion also

complains that he needs discovery in order to respond and that summary judgment should be

denied until discovery is completed. (Dkt. No. 36 at 1–2.) Again, he references his requests for

admissions, propounded before the summary judgment motion was filed. (Id.)
        In his first motion to compel (Dkt. No. 29), Guinn requests specific documents be

produced, including “the record Appeal Package” for “GROC-2018-0644” and the “Employee

work Profile-Work Description and Performance Plan” for each of the defendants. He again

claims that he needs this material to respond to an anticipated motion for summary judgment.

(Id.)

        Subsequent to the defendants’ filing of their summary judgment motion, which remains

pending, Guinn has filed his second and third motions to compel (Dkt. Nos. 37, 43), both of

which defendants have opposed (Dkt. Nos. 38, 44). His second motion is again filed pursuant to

Rule 56(d) and requests time to obtain affidavits and to take discovery. He claims that answers

to his requests for admission will show the defendants’ violation of policy and procedure and he

requests affidavits from Warden Davis and L. Gibbs. Similarly, his third motion to compel (Dkt.

No. 43) again requests: (1) answers to his requests for admission; (2) a copy of all employee

work profiles; and (3) sworn affidavits from Gibbs, Sgt. Marion, and Warden Davis.

        For their part, defendants have moved to stay discovery pending a decision on the

summary judgment motion. (Dkt. No. 34.) In support of their request, they make two basic

arguments. First, they note that they have sought dismissal and/or summary judgment of

numerous claims on the grounds that Guinn failed to exhaust them. See 42 U.S.C. § 1997e(a).

They claim that the discovery sought by Guinn is unnecessary at this stage of the case and that it

will be overly burdensome relative to its likely value in the case, particularly because they

contend that they are entitled to summary judgment on his claims on various grounds.

        Second, they note that their summary judgment motion is based, in part, on the grounds

of “qualified immunity” and “quasi-judicial immunity.” From this, they argue that they should

be spared the burdens of discovery.



                                                 2
                                         II. DISCUSSION

       Having considered the arguments of the parties, I first note that some aspects of Guinn’s

motions are meritless. For example, as defendants note in their responses to his latest two

motions to compel, some of the “requests” Guinn references were not made in discovery

requests, but in motions filed with the court. For still others, he filed his motions to compel

before the expiration of the deadline for defendants to respond.

       Those issues aside, some of the discovery that Guinn requests in his motions also is

plainly improper. For example, he repeatedly requests “affidavits” from defendants Gibbs,

Davis and Marion (the only three defendants who did not submit affidavits in support of the

summary judgment motion), but there is no basis for him to require those defendants to produce

affidavits on certain topics. Similarly, his request for “employee files” related to all of the

defendants is overly broad and calls for the production of (at least mostly) irrelevant information.

Thus, those items of discovery will not be compelled.

       His request for an entire and complete copy of “the appeal package (GROC-2018-0644)”

of a disciplinary charge is premised on his assertion that one page of that document is missing

from the copy attached by defendants to their opposition to Guinn’s motion for temporary

restraining order. He appears to believe that the missing page would contain a “racial insult” by

defendant Warden Davis against him, which may be discoverable. Likewise, some of his

requests for admission (Dkt. No. 27) include information that he might need in order to respond

to the summary judgment arguments.

       Looking at the issue of discovery in broad terms in this case, a decision on exhaustion

(which pertains only to some of Guinn’s claims) might well narrow the scope of discovery

needed in this case. Likewise, the arguments in support of quasi-judicial immunity could lead to



                                                  3
the dismissal of two defendants. Defendants’ qualified immunity arguments, by contrast, are

primarily based on an assertion that there was no constitutional violation, and so they implicate

the merits of Guinn’s claims. Prohibiting Guinn from any discovery as to the merits of his

claims, then, would not be proper.

       Considering all of these factors, I conclude that unfettered discovery is not appropriate or

necessary at this time. However, Guinn should be permitted discovery if there are specific

categories or narrow topics of discovery that he can identify and if, for each, he can explain why

he needs that discovery in order to adequately respond to the summary judgment motion, as

contemplated by Rule 56(d).

       Accordingly, defendants’ motion to stay discovery (Dkt. No. 34) will be GRANTED IN

PART. Defendants will not be required to answer previously served (or filed) discovery, but I

will allow Guinn fourteen days to file a notice that specifically identifies the discovery that he

needs in order to respond to the summary judgment motion. He should identify in detail what

specific information or categories of information he needs and explain why he needs them. The

court will then evaluate those requests in light of the summary judgment arguments and

determine what, if any, of the requested discovery is needed. If any discovery is permitted,

Guinn will be given additional time to respond to the summary judgment motion.

                                        III. CONCLUSION

       For the reasons set forth above, it is ORDERED as follows:

       1. Guinn’s first, second, and third motions to compel (Dkt. Nos. 29, 37, 43) are

           DENIED IN PART and DENIED WITHOUT PREJUDICE IN PART at this time.

           His requests are DENIED insofar as they seek to compel defendants to provide

           affidavits or to produce defendants’ employee files. His motions to compel are



                                                  4
   otherwise denied without prejudice as to his general requests for discovery. Not later

   than 14 days after entry of this order, Guinn shall file a notice listing the specific

   categories of information about which he seeks discovery, and a brief

   explanation about why he needs that discovery in order to respond to the

   pending summary judgment motion. The court will then evaluate those requests in

   light of the summary judgment arguments and determine what, if any, of the

   discovery is needed.

2. Guinn’s motion to temporarily block summary judgment (Dkt. No. 28) is GRANTED

   only insofar as he will not be required to respond to the motion for summary

   judgment until any discovery ordered by the court is completed.

3. Defendants’ motion to stay discovery (Dkt. No. 34) is GRANTED IN PART and

   DENIED IN PART. Discovery will not be allowed at this time, but the court will

   consider Guinn’s specific requests for discovery as referenced in paragraph 1 above.



The Clerk of Court shall send copies of this Order to the parties.

It is SO ORDERED.

                                      ENTER: September 18, 2019

                                      /s/ Joel C. Hoppe
                                      United States Magistrate Judge




                                         5
